Exhibit 10.4

INDEMNIFICATION AND COOPERATION AGREEMENT

This INDEMNIFICATION AND COOPERATION AGREEMENT (this “Agreement”) is made and
entered into as of July 16, 2007 by and among American Standard Companies Inc.
(“ASD”), Ideal Standard, France SAS (“IS France”), Ideal Standard GmbH & Co. OHG
(“IS Belgium”), WABCO Austria GesmbH (“WABCO Austria”), Ideal Standard GmbH
(Germany) (“IS Germany”), Ideal Standard Italia s.r.l. (Italy) (“IS Italy”),
Ideal Standard Nederland BV (“Venlo”), WABCO Holdings Inc. (“WABCO”) and
American Standard Europe BVBA (“ASE” or the “Indemnitor”). Each of the foregoing
parties is individually referred to herein as a “Party” and collectively as the
“Parties.” Certain capitalized terms used herein are defined in Section 1.1.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Distribution Agreement (defined below).

RECITALS

WHEREAS, the Board of Directors of ASD has determined that it is appropriate,
desirable and in the best interests of ASD and its shareholders to separate ASD
into three separate companies: (i) one comprising the VCS Business, which shall
be owned and conducted, directly or indirectly, by WABCO, all of the common
stock of which is intended to be distributed to ASD shareholders, (ii) one
comprising the HVAC Business, which shall continue to be owned and conducted,
directly or indirectly, by ASD and (iii) one comprising the B&K Business, which
ASD currently intends to sell to one or more third parties;

WHEREAS, as part of the foregoing, ASD and WABCO have entered into the
Separation and Distribution Agreement, dated as of July 16, 2007 (the
“Distribution Agreement”), which provides, among other things, for the pro-rata
distribution by ASD of all of its shares in WABCO Common Stock to the holders of
ASD Common Stock, and the execution and delivery of certain other agreements in
order to facilitate and provide for the foregoing, including without limitation,
the Tax Sharing Agreement, the Employee Matters Agreement, the Transition
Services Agreement and this Agreement;

WHEREAS, on March 28, 2007, the Charged Parties, along with a number of other
companies not affiliated with ASD or WABCO, received a Statement of Objections
from the European Commission (the “Statement of Objections”) alleging
infringements of European Union competition rules by certain bathroom fixture
and fittings companies, including the Charged Parties;

WHEREAS, the Parties acknowledge and agree that the Indemnifiable Matters relate
to the B&K Business that is conducted by a division of ASD which is intended to
be sold and, upon completion of such sale, will no longer be owned by ASD, WABCO
or any of their Affiliates;

WHEREAS, given the standard practice of the European Commission, it is
anticipated that each Charged Party will be held jointly and severally liable
for any fines or other

 

1



--------------------------------------------------------------------------------

judgments that may be rendered against or imposed on any of the other Charged
Parties in connection with the Bathroom Fittings and Fixtures Proceedings;

WHEREAS, the alleged wrongdoings, as outlined in the Statement of Objections,
are alleged to have occurred between May 5, 1988 and November 9, 2004, and while
it is expected that a fine will be imposed in the Bathroom Fixtures and Fittings
Proceedings, the exposure relating thereto is a contingent liability the amount
of which is uncertain as of the date hereof;

WHEREAS, this Agreement constitutes an integral part of the overall allocation
of Assets and Liabilities in the Separation (including the determination by ASD
not to transfer any Indebtedness to WABCO or ASE (other than Indebtedness
incurred by WABCO in connection with the Distribution) and to indemnify WABCO
and its Affiliates, including ASE, against the Remainco Liabilities (which
include, among other things, significant asbestos liabilities which are
attributable, in part, to historical operations of the WABCO Group)) and the
determination by ASD to proceed with the Separation on the basis of this overall
allocation;

WHEREAS, the Parties acknowledge that WABCO or ASE will receive substantial
benefits from the Separation and the transactions contemplated by the
Distribution Agreement and Ancillary Agreements, and in consideration thereof,
WABCO and ASE have agreed to enter this Agreement to provide for the
indemnification, cooperation and other obligations specified herein including
the obligation of ASE to be responsible for the indemnification obligations
specified herein;

WHEREAS, the Parties desire to set forth the agreements, understandings and
procedures pursuant to which ASE shall indemnify, defend and hold harmless the
Indemnitees against the Indemnifiable Losses relating to the Indemnifiable
Matters;

WHEREAS, the Parties have also concluded that it is in their common interests
with respect to the Indemnifiable Matters to cooperate with one another and to
provide access to documents, information, and analyses, with respect to the
Indemnifiable Matters; and

WHEREAS, the Parties recognize and acknowledge that any unauthorized disclosure
or dissemination of any documents or information exchanged between the Parties
would be detrimental to them and to the conduct of any potential claims.

NOW, THEREFORE, in consideration of the recitals and of the respective
agreements and covenants contained herein, and intending to be legally bound
hereby, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings specified:

(a) “Accepted and Confirmed Bank Guarantee” shall have the meaning specified in
Section 4.1(b)(ii).

 

2



--------------------------------------------------------------------------------

(b) “Appeal Deadline Date” means the date specified in the Initial Decision or
as required under applicable Laws of the European Union in respect of the
Bathroom Fittings and Fixtures Proceedings pursuant to which the Charged Parties
are required to submit an appeal to the Initial Decision rendered against such
Charged Party.

(c) “ASD” shall have the meaning specified in the Preamble to this Agreement.

(d) “ASD Charged Parties” means ASD and any other member of the ASD Group (other
than any WABCO Charged Party or B&K Charged Party) that is or becomes a named
party in the Bathroom Fittings and Fixtures Proceedings from and after the
Effective Time.

(e) “ASD Election Notice” shall have the meaning specified in Section 2.2(c).

(f) “ASD Non-Appeal Notice” shall have the meaning specified in Section 2.2(c).

(g) “ASE” shall have the meaning specified in the Preamble to this Agreement.

(h) “ASE Election Notice” shall have the meaning specified in Section 2.2(c).

(i) “ASE Non-Appeal Notice” shall have the meaning specified in Section 2.2(c).

(j) “Bathroom Fittings and Fixtures Proceedings” means the proceedings initiated
by the Commission of the European Communities contemplated by that certain
Statement of Objections, dated March 26, 2007, relating to case COMP/E-1/39.092,
as the same may be amended, supplemented or superseded by a new Statement of
Objections, including any appeals relating thereto.

(k) “B&K Buyer Parties” means those Persons that acquire all or any portion of
the B&K Business pursuant to a B&K Sale.

(l) “B&K Charged Parties” means, collectively, Venlo, IS France, IS Belgium, IS
Germany and IS Italy and any member of the ASD Group that is sold to a B&K Buyer
Party and is or becomes a named party in the Bathroom Fittings and Fixtures
Proceedings from and after the Effective Time.

(m) “B&K Sale Agreement” shall have the meaning specified in Section 4.5.

(n) “Change in Control” means, and shall be deemed to have occurred if, on or
after the Effective Time, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
a trustee or other fiduciary holding securities under an employee benefit plan
of WABCO or any of its Subsidiaries acting in such capacity, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of WABCO or ASE, as applicable, representing more than
35% of the total voting power represented by WABCO’s or ASE’s, as applicable,
then outstanding Voting Securities, (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the board of
directors of WABCO or ASE, as applicable, and any new director whose election by
the board of directors of WABCO or ASE, as applicable, or nomination for
election by WABCO’s or ASE’s, stockholders as applicable, was approved by a vote
of at least two thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of WABCO or ASE, as applicable, approve
a merger or consolidation of WABCO or ASE, as applicable, with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of WABCO or ASE, as applicable, outstanding

 

3



--------------------------------------------------------------------------------

immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 65% of the total voting power represented by the Voting
Securities of WABCO or ASE, as applicable, or such surviving entity outstanding
immediately after such merger or consolidation, (iv) the stockholders of WABCO
or ASE, as applicable, approve a plan of complete liquidation of WABCO or ASE,
as applicable, or an agreement for the sale or disposition by WABCO or ASE, as
applicable, of (in one transaction or a series of related transactions) all or
substantially all of their respective assets, or (v) WABCO or ASE, as
applicable, shall file or have filed against it, and such filing shall not be
dismissed, any bankruptcy, insolvency or dissolution proceedings, or a trustee,
administrator or creditors committee shall be appointed to manage or supervise
the affairs of WABCO or ASE, as applicable,

(o) “Charged Party” means any ASD Charged Party, B&K Charged Party or WABCO
Charged Party.

(p) “Common Interest Materials” shall have the meaning specified in
Section 3.4(b).

(q) “Defense Agreement” shall have the meaning specified in Section 3.3.

(r) “Defense Costs” shall mean fees, costs and expenses incurred on or after the
Effective Time by a Party in connection with the defense of any Indemnifiable
Matter, including, without limitation, legal, consultant, expert, economists,
witness, accounting and other professional fees and expenses, but excluding, for
the avoidance of doubt, the payment of any amounts to Governmental Entities in
connection with any such Indemnifiable Matter.

(s) “Dispute” shall have the meaning specified in Section 5.1.

(t) “Distribution Agreement” shall have the meaning specified in the Recitals to
this Agreement.

(u) “Escrow Account” shall have the meaning specified in Section 4.1(b).

(v) “Escrow Agreement” shall have the meaning specified in Section 4.1(b).

(w) “Escrowed Amount” shall have the meaning specified in Section 4.1(b).

(x) “Indemnifiable Loss” and “Indemnifiable Losses” shall mean any and all
fines, penalties, judgments, obligations, interest and amounts paid in
settlement, in each case arising solely out of the Indemnifiable Matters and
that are imposed on any Indemnitee (whether directly or indirectly, through
contract, operation of law or otherwise, or through theories of successor or
transferee liability, de facto merger or similar indirect theory of liability),
including, without limitation, the Initial Decision Amount (as may be modified
pursuant to any appeal judgment(s)) and the amount of any interest that will
accrue on the Initial Decision Amount and will be due and owing to the European
Commission between the Payment Due Date and the date on which the fine and any
accrued interest thereon have been paid in full following the rendering of a
final resolution of the Bathroom Fittings and Fixtures Proceedings (including
the final judgment concluding the appeal process initiated by the Charged
Parties in connection with the Bathroom Fittings and Fixtures Proceedings), in
each case determined in accordance with the Initial Decision and the applicable
rules in force in the European Union.

 

4



--------------------------------------------------------------------------------

(y) “Indemnifiable Matters” shall mean (i) the Bathroom Fittings and Fixtures
Proceedings, and (ii) following a B&K Sale, any indemnification claims that may
be brought against any member of the ASD Group (and their respective Affiliates
and their respective directors, officers, employees and agents, in each case,
together with their respective heirs, executors, administrators, successors and
assigns) by any B&K Buyer Party or any of their respective Affiliates (including
any B&K Charged Party) or their Representatives solely in connection with the
Bathroom Fittings and Fixtures Proceedings. For the avoidance of doubt, third
party Actions that have arisen or may arise prior to or after the Effective Time
that relate to or arise out of the subject matter of the Bathroom Fittings and
Fixtures Proceedings (including, without limitation, shareholder lawsuits but
excluding the Bathroom Fittings and Fixtures Proceedings themselves and
excluding any indemnification claims brought by a B&K Buyer Party or any of
their respective Affiliates (including any B&K Charged Party) or
Representatives), are not Indemnifiable Matters under this Agreement. The
Distribution Agreement (rather than this Agreement) addresses, allocates
responsibility and indemnification obligations for, and shall exclusively
control, with respect to such third party Actions.

(z) “Indemnitees” shall mean the ASD Charged Parties and the B&K Charged Parties
and their respective Affiliates (other than any member of the WABCO Group or a
WABCO Charged Party) and their respective directors, officers, employees and
agents, in each case, together with their respective heirs, executors,
administrators, successors and assigns, and, if applicable, the B&K Buyer
Parties and other assignees following any assignment by ASD in accordance with
Section 6.3 hereof.

(aa) “Indemnitee Representative” shall have the meaning specified in
Section 6.17.

(bb) “Indemnitor” shall have the meaning set forth in the Preamble to this
Agreement.

(cc) “Indemnitor Representative” shall have the meaning specified in
Section 6.16.

(dd) “Initial Decision” shall mean the initial decision rendered by the European
Commission in the Bathroom Fittings and Fixtures Proceedings in which the
Initial Decision Amount is imposed.

(ee) “Initial Decision Amount” shall mean the aggregate amount of the fines (or
other amounts, if any) imposed by the European Commission on all Charged Parties
on the Initial Decision Date as reflected in the Initial Decision.

(ff) “Initial Decision Date” shall mean the first date upon which the European
Commission imposes a fine on any Charged Party and/or any of the other
Indemnitees or Indemnitors or any other member of the ASD Group or WABCO Group
in the Bathroom Fittings and Fixtures Proceedings.

(gg) “IS Belgium” shall have the meaning specified in the Preamble to this
Agreement.

(hh) “IS France” shall have the meaning specified in the Preamble to this
Agreement.

 

5



--------------------------------------------------------------------------------

(ii) “IS Germany” shall have the meaning specified in the Preamble to this
Agreement.

(jj) “IS Italy” shall have the meaning specified in the Preamble to this
Agreement.

(kk) “New York Courts” shall have the meaning specified in Section 6.6.

(ll) “Non-Appeal Notice” shall mean either an ASE Non-Appeal Notice or an ASD
Non-Appeal Notice, as applicable.

(mm) “Party” shall have the meaning specified in the Preamble to this Agreement.

(nn) “Payment Due Date” means the date specified in the Initial Decision or as
required under the rules in force in the European Union in respect of the
Bathroom Fittings and Fixtures Proceedings pursuant to which the Charged Parties
are required to make payment of the Initial Decision Amount.

(oo) “Privilege” shall have the meaning specified in Section 3.3(a).

(pp) “Privileged Information” shall have the meaning specified in
Section 3.3(a).

(qq) “Release Date” shall have the meaning specified in Section 4.2.

(rr) “Representative” shall mean any Affiliates, directors, officers, members,
partners, employees, accountants, agents, counsel and other professional
advisors of any of the Parties to this Agreement.

(ss) “Statement of Objections” shall have the meaning specified in the Recitals
to this Agreement.

(tt) “Venlo” shall have the meaning specified in the Preamble to this Agreement.

(uu) “Voting Securities” means any securities of WABCO or ASE, as applicable,
that vote generally in the election of directors of WABCO or ASE, respectively.

(vv) “WABCO” shall have the meaning specified in the Preamble to this Agreement.

(ww) “WABCO Austria” shall have the meaning specified in the Preamble to this
Agreement.

(xx) “WABCO Charged Parties” means ASE, WABCO Austria and any other member of
the WABCO Group that is or becomes a named party in the Bathroom Fittings and
Fixtures Proceedings from and after the Effective Time.

 

6



--------------------------------------------------------------------------------

ARTICLE II

INDEMNIFICATION

Section 2.1 Indemnification; Release.

(a) The Indemnitor shall indemnify and hold harmless the Indemnitees from and
against, and shall reimburse the Indemnitees with respect to, any and all
Indemnifiable Losses, whether arising prior to or following the Effective Time
and whether or not arising out of any acts or omissions by any Indemnitee
occurring prior to or following the Effective Time. For the avoidance of doubt,
Indemnifiable Losses shall not include Defense Costs.

(b) WABCO and the WABCO Charged Parties hereby remise, release and forever
discharge the Indemnitees from any and all Liabilities whatsoever, whether at
law or in equity (including any right of contribution), whether arising under
any contract, by operation of law or otherwise (or any theories of successor or
transferee liability or de facto merger or similar indirect theory of
liability), including for fraud or willful misconduct, existing or arising from
any acts or events occurring or failing to occur or alleged to have occurred or
to have failed to occur or any conditions existing or alleged to have existed on
or before the date of this Agreement, in each case relating to any of the
Indemnifiable Matters. WABCO and the WABCO Charged Parties hereby
unconditionally and irrevocably agree, on behalf of themselves and any of their
Affiliates, that they shall not initiate, pursue or cause or be initiated or
pursued, directly or indirectly, any judicial proceeding or Action seeking a
judgment, holding or declaration that this Agreement or any of the
indemnification or release obligations of WABCO and the WABCO Charged Parties
provided hereunder is, was or would be illegal, invalid or unenforceable in
accordance with its terms, and WABCO and the WABCO Charged Parties
unconditionally and irrevocably agree that they shall not raise or assert any
defense to this effect in any such proceeding or Action. WABCO and the WABCO
Charged Parties acknowledge that they will receive substantial direct and
indirect benefits from the transactions contemplated by the Distribution
Agreement and the Ancillary Agreements (including, without limitation, the
assumption by ASD of the Remainco Liabilities) and that the waiver, release and
agreements set forth in this Section 2.1(b) are knowingly made in contemplation
of such benefits and after the advice of counsel.

Section 2.2 Bathroom Fittings and Fixtures Proceedings.

(a) ASE shall have the right and the duty to control the defense of the Bathroom
Fittings and Fixtures Proceedings (on behalf of itself, the other WABCO Charged
Parties and the B&K Charged Parties); provided, however, from and after the time
a B&K Sale is consummated, upon the prior written consent of ASD, the B&K Buyer
Parties (on behalf of themselves and the B&K Charged Parties) shall have the
right to observe and participate in the defense of the Bathroom Fittings and
Fixtures Proceedings, the specific scope of such observation and participation
to be determined by mutual agreement of ASD and ASE in good faith, it being
understood that, without ASE’s prior written consent, such observation and
participation shall in no event constitute active control in the defense,
including, without limitation, affirmative rights to determine whether to appeal
the Initial Decision or take other actions contemplated by this Section 2.2 (on
behalf of the WABCO Charged Parties or B&K Charged Parties). ASD shall have the
right and the duty to control the defense of the Bathroom Fittings and Fixtures
Proceedings on behalf of itself and the ASD Charged Parties.

 

7



--------------------------------------------------------------------------------

(b) ASD shall be entitled to select and engage counsel on behalf of itself and
the ASD Charged Parties in respect of their defense and involvement in the
Bathroom Fittings and Fixtures Proceedings. The Indemnitor Representative shall
be entitled to select counsel on behalf of the WABCO Charged Parties and B&K
Charged Parties in respect of their involvement and defense in the Bathroom
Fittings and Fixtures Proceedings; it being acknowledged that the Indemnitor
Representative shall provide prior notice to ASD and the B&K Charged Parties of
the selection of any such counsel other than counsel retained by the WABCO
Charged Parties and B&K Charged Parties at the Effective Time and it is further
acknowledged that to the extent the Indemnitor Representative (on behalf of the
WABCO Charged Parties and B&K Charged Parties) choose not to retain either
Baker & McKenzie or McDermott Will & Emery, ASD shall be entitled to retain
either such law firm and WABCO and ASE shall not object (and shall provide a
waiver of privilege to the extent requested to do so by ASD) in any way to ASD
retaining such counsel on its own behalf in connection with any matter,
including the Bathroom Fittings and Fixtures Proceedings. From and after the
time a B&K Sale is consummated, upon the prior written consent of ASD, the B&K
Buyer Parties (on behalf of themselves and the B&K Charged Parties) shall be
entitled to select counsel on behalf of the B&K Charged Parties in respect of
their observation of and participation in the Bathroom Fittings and Fixtures
Proceedings to the limited extent contemplated by Section 2.2(a); it being
understood that the Defense Costs associated with such counsel shall be the
responsibility of the B&K Charged Parties as further provided in Section 2.2(e)
hereof.

(c) Once an Initial Decision is rendered in the Bathroom Fittings and Fixtures
Proceedings, and to the extent that the Charged Parties have standing under
applicable Law to appeal the Initial Decision, (i) ASD (on behalf of the ASD
Charged Parties) shall have the right, in its sole discretion and without the
consent of any other Party, to appeal the Initial Decision with respect to the
decision rendered against any ASD Charged Party, (ii) ASE (on behalf of the
WABCO Charged Parties and the B&K Charged Parties) shall have the right, in its
sole discretion and without the consent of any other Party, to appeal the
Initial Decision with respect to the decision rendered against any WABCO Charged
Party or any B&K Charged Party, (iii) the WABCO Charged Parties and the B&K
Charged Parties may not decide to forego an appeal to the Initial Decision with
respect to the decision rendered against any WABCO Charged Party or any B&K
Charged Party if the failure to appeal the Initial Decision would, in any way
(as determined in good faith by ASD) prejudice ASD’s appeal of the Initial
Decision with respect to the decision rendered against any ASD Charged Party; it
being understood that if the Indemnitor Representative provides written notice
to ASD no later than twenty Business Days prior to the Appeal Deadline Date that
it does not wish to appeal the Initial Decision with respect to the decision
rendered against any WABCO Charged Party or any B&K Charged Party (an “ASE
Non-Appeal Notice”), ASD shall have the right, if it has determined in good
faith that such non-appeal would, in any way prejudice ASD’s appeal of the
Initial Decision with respect to the decision rendered against any ASD Charged
Party, to cause the WABCO Charged Parties and the B&K Charged Parties to appeal
the Initial Decision with respect to the decision rendered against the WABCO
Charged Parties and the B&K Charged Parties by delivering a written notice
within ten Business Days after its receipt of the ASE Non-Appeal Notice to the
Indemnitor Representative and the B&K Charged Parties of its election to
exercise such right (the “ASD Election Notice”), and upon delivery of the ASD
Election Notice the provisions of Section 4.7 shall become applicable, (iv) ASD
(on behalf of the ASD Charged Parties) may not decide to forego an

 

8



--------------------------------------------------------------------------------

appeal to the Initial Decision with respect to the decision rendered against any
ASD Charged Party if the failure to appeal the Initial Decision would, in any
way (as determined in good faith by ASE) prejudice ASE’s appeal of the Initial
Decision (on behalf of the WABCO Charged Parties and B&K Charged Parties) with
respect to the decision rendered against any WABCO Charged Party or B&K Charged
Party; it being understood that if ASD provides written notice to the Indemnitor
Representative no later than twenty Business Days prior to the Appeal Deadline
Date that it does not wish to appeal the Initial Decision with respect to the
decision rendered against any ASD Charged Party (an “ASD Non-Appeal Notice”),
the Indemnitor Representative shall have the right, if it has determined in good
faith that such non-appeal would, in any way prejudice ASE’s appeal of the
Initial Decision with respect to the decision rendered against any WABCO Charged
Party or B&K Charged Party, to cause the ASD Charged Parties to appeal the
Initial Decision with respect to the decision rendered against the ASD Charged
Parties by delivering a written notice within ten Business Days after its
receipt of the ASD Non-Appeal Notice to ASD of its election to exercise such
right (the “ASE Election Notice”), and upon delivery of the ASE Election Notice
the provisions of Section 4.8 shall become applicable and (v) except in
connection with an appeal initiated by ASE (or ASD, in the case of an ASD
Election Notice), as applicable, on behalf of the B&K Charged Parties, the B&K
Charged Parties shall not have the right to otherwise appeal the Initial
Decision with respect to the decision rendered against any B&K Charged Party,
unless the B&K Charged Parties agree to indemnify the ASD Charged Parties and
the WABCO Charged Parties for any fines imposed on the B&K Charged Parties in
the Bathroom Fittings and Fixtures Proceedings with such indemnification to be
provided pursuant to an agreement that is mutually acceptable to ASD and ASE.
Upon prior written notice delivered by ASE (or ASD, in the case of an ASD
Election Notice), as applicable, the B&K Charged Parties agree to be a party to
any appeal of the Initial Decision initiated by ASE (or ASD, in the case of an
ASD Election Notice), as applicable, on behalf of the WABCO Charged Parties and
B&K Charged Parties.

(d) Each of ASD (on behalf of the ASD Charged Parties) and ASE (on behalf of the
WABCO Charged Parties and B&K Charged Parties) will give the other Party prompt
notice of any intent to appeal the Initial Decision with respect to the decision
rendered against such Charged Parties; provided, that any Non-Appeal Notice must
be delivered in accordance with Section 2.2(c). Any written submissions and
responses, or the provision of any information or documents to Governmental
Entities, in each case, with respect to the Bathroom Fittings and Fixtures
Proceedings, including the contents of any submissions in the appeals process,
if applicable, shall be prepared by ASD (with respect to any such matters
submitted on behalf of any ASD Charged Party) and ASE (with respect to any such
matters submitted on behalf of any WABCO Charged Party or any B&K Charged
Party); provided, that if ASD delivers an ASD Election Notice, the contents of
any such submissions on behalf of any WABCO Charged Party or any B&K Charged
Party shall be prepared at the direction of ASD (which may include preparation
by counsel to the WABCO Charged Parties and B&K Charged Parties existing as of
the Effective Time or at the time of any such submission) and with consultation
with the Indemnitor Representative; provided, further, however, if ASE delivers
an ASE Election Notice, the contents of any such submissions on behalf of any
ASD Charged Party shall be prepared at the direction of ASE (which may include
preparation by counsel to the ASD Charged Parties existing as of the Effective
Time or at the

 

9



--------------------------------------------------------------------------------

time of any such submission) and with consultation with ASD. The Parties shall,
and shall cause their Affiliates to, promptly inform the other of any
communication from any Governmental Entity relating to the Bathroom Fixtures and
Fittings Proceedings and shall promptly furnish the other with copies of any
such written notices or other communications. In the event that any Party or its
Affiliates receives a request for information or other documentary material from
any such Governmental Entity relating to the Bathroom Fixtures and Fittings
Proceedings, ASD or ASE, as the case may be, shall endeavor in good faith to
make, or cause to be made, as soon as reasonably practicable and after
consultation with the other Party, an appropriate response in compliance with
such request and to provide the other Parties (and their counsel), upon request,
advance drafts of all filings or submissions in connection therewith. ASD or
ASE, as applicable, shall provide the other with a reasonable opportunity in
light of the circumstances to review and comment on such filings or submissions
(including any memorandum of law, pleadings and briefs) and shall consider in
good faith modifications or comments to such filings or submissions that are
requested by the other. ASD and ASE shall each offer the other the opportunity
to jointly participate in any scheduled hearings or other meetings with
Governmental Entities with respect to the Bathroom Fittings and Fixtures
Proceedings, except in the unusual circumstance where it is impractical (given
the timing and circumstances) to do so, provided that in such case, the Party
participating in such informal meeting or discussions shall promptly provide
notice to the other Parties of the content and substance of any such meetings or
discussions. For the avoidance of doubt, the Parties acknowledge that the
information and documents referred to in this Section 2.2(d) shall be subject to
Sections 3.3, 3.4 and 4.6 of this Agreement.

(e) In connection with the Bathroom Fittings and Fixtures Proceedings, (i) ASD
shall be responsible for the Defense Costs of the ASD Charged Parties incurred
prior to the delivery of an ASE Election Notice, if any, or if no ASE Election
Notice is delivered, at all times from and after the Effective Time, and
(ii) ASE shall be responsible for the Defense Costs of the WABCO Charged Parties
and the B&K Charged Parties incurred prior to the delivery of an ASD Election
Notice, if any, or if no ASD Election Notice is delivered, at all times from and
after the Effective Time; provided, however, if the B&K Charged Parties engage
counsel on their own behalf to the limited extent permitted by Section 2.2(a),
the B&K Buyer Parties and/or B&K Charged Parties, as applicable, shall be
responsible for the Defense Costs associated with the B&K Charged Parties’
limited involvement in the Bathroom Fittings and Fixtures Proceedings. If and
only if ASD delivers an ASD Election Notice in accordance with Section 2.2(c),
then from and after the delivery of such ASD Election Notice, ASD shall be
responsible for the Defense Costs of the WABCO Charged Parties and the B&K
Charged Parties incurred at the direction of ASD. If and only if ASE delivers an
ASE Election Notice in accordance with Section 2.2(c), then from and after the
delivery of such ASE Election Notice, ASE shall be responsible for the Defense
Costs of the ASD Charged Parties incurred at the direction of ASE.

(f) Notwithstanding anything to the contrary contained in this Agreement, the
rights and obligations of the Parties with respect to the settlement of the
Bathroom Fixtures and Fittings Proceedings shall be governed exclusively by this
Section 2.2(f). No Charged Party may consent to the entry of any judgment or
enter into any settlement with respect to the Bathroom Fittings and Fixtures
Proceedings, whether prior to the Initial Decision Date or at any time
thereafter without the consent of ASD and ASE;

 

10



--------------------------------------------------------------------------------

provided, that, ASE may enter into any settlement with respect to the Bathroom
Fittings and Fixtures Proceedings if (x) the settlement relates solely to the
liability of the WABCO Charged Parties and B&K Charged Parties and (y) ASD has
determined in good faith that such settlement would not in any way prejudice (i)
ASD’s defense of any outstanding charges in the Bathroom Fixtures and Fittings
Proceedings against any ASD Charged Party or (ii) any ASD Charged Party’s right
to indemnification under this Agreement. ASE shall notify ASD in writing of any
settlement into which ASE proposes to enter, and within seven (7) calendar days
of its receipt of such notice ASD shall notify ASE of its determination as to
whether the conditions in clauses in (y)(i) and (y)(ii) of the preceding
sentence have been met.

(g) Following the consummation of a B&K Sale, if ASD shall receive notice or
otherwise learn of the assertion of any indemnification claim that may be
brought against ASD or any of its Affiliates or their respective Representatives
by the B&K Buyer Parties or any of their Affiliates (including, following a B&K
Sale, any B&K Charged Party) or their Representatives that relate to the
Bathroom Fittings and Fixtures Proceedings and as to which ASD is or may be
entitled to indemnification pursuant to this Agreement, ASD shall notify the
Indemnitor Representative in writing, and in reasonable detail, of such claim
promptly (and in any event within five (5) Business Days) after receipt by ASD
of written notice of, or upon becoming aware of, such claim; provided, however,
that the failure to provide notice of any such claim pursuant to this sentence
shall not release the Indemnitor from any of its obligations hereunder except
and solely to the extent the Indemnitor shall have been materially prejudiced as
a result of such failure. Thereafter, ASD shall deliver to the Indemnitor
Representative, promptly (and in any event within five (5) Business Days) after
ASD’s receipt thereof, copies of all notices and documents received by ASD
relating to such claim.

ARTICLE III

COOPERATION AND OTHER MATTERS

Section 3.1 Cooperation. Each Party to this Agreement, through and with the
involvement of its respective counsel to the extent contemplated by
Section 2.2(a), shall in good faith cooperate, engage in communications and
share and exchange documents, information, and analyses in connection with, and
in order to respond to, the Indemnifiable Matters. Such cooperation shall
include, without limitation, (i) the provision to the other Parties to this
Agreement of records and information which are necessary to the defense or
appeal of such Indemnifiable Matters and which are reasonably requested by any
other Party and making employees (and, to the extent reasonably feasible, former
employees) available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, regardless of
whether any conflict of interest exists between or among any Parties hereto with
respect to any Indemnifiable Matter and (ii) consultation regarding the defense
of the Indemnifiable Matters. For the avoidance of doubt, the Parties
acknowledge that the information and documents referred to in this Section 3.1
shall be subject to Sections 3.3, 3.4 and 4.6 of this Agreement.

Section 3.2 Witness Services. Subject to Section 4.6, each of the Parties shall
use their respective reasonable efforts to make available to the other Parties,
upon reasonable written request, their and their Affiliates officers, directors,
employees and agents as witnesses to the extent that such individuals may
reasonably be required to testify or otherwise cooperate in connection with the
defense of the Indemnifiable Matters (including any appeals relating thereto).

 

11



--------------------------------------------------------------------------------

Section 3.3 Privileged Information.

(a) Each Party hereto agrees to maintain, preserve and assert all privileges,
including privileges arising under or relating to the attorney-client
relationship (which shall include the attorney-client and work product
privileges), not heretofore waived, that relate, directly or indirectly, to the
Indemnifiable Matters (each a “Privilege”). Each Party hereto acknowledges and
agrees that any costs associated with asserting any Privilege shall be borne by
the Party requesting that such Privilege be asserted. Each Party agrees that it
shall not waive any Privilege that could be asserted under applicable Law
without the prior written consent of ASD (in the case of a waiver by any member
of the WABCO Group, or following a B&K Sale, any waiver by a B&K Charged Party)
or ASE (in the case of a waiver by an ASD Charged Party or any waiver by a B&K
Charged Party). The rights and obligations created by this Section 3.3 shall
apply to all information relating to the Indemnifiable Matters as to which, but
for the Distribution, either Party would have been entitled to assert or did
assert the protection of a Privilege (“Privileged Information”), including
(i) any and all information generated prior to the Effective Time but which,
after the Effective Time, is in the possession of either Party and (ii) all
information generated, received or arising after the Effective Time that refers
to or relates to Privileged Information generated, received or arising prior to
the Effective Time. In connection with the Bathroom Fittings and Fixtures
Proceedings, the respective counsel of the Parties hereto shall enter into a
customary and mutually agreeable joint defense agreement containing provisions
consistent with this Article III (the “Defense Agreement”). If, at any time from
and after the consummation of a B&K Sale, a B&K Charged Party elects to engage
its own counsel in respect of the B&K Charged Parties involvement in the
Bathroom Fittings and Fixtures Proceedings in accordance with Section 2.2(b) of
this Agreement, such Charged Party shall ensure that its counsel shall execute a
joinder to the Defense Agreement pursuant to which such counsel will agree to be
bound by the rights and restrictions imposed on the other counsel party to the
Defense Agreement as of the date hereof.

(b) Upon receipt by any Party of any subpoena, discovery or other request that
may call for the production or disclosure of Privileged Information or if any
Party obtains knowledge that any current or former employee of such Party has
received any subpoena, discovery or other request that may call for the
production or disclosure of Privileged Information of the other Parties, such
Party shall notify promptly the other Parties of the existence of the request
and shall provide the other Parties a reasonable opportunity to review the
information and to assert any rights it may have under this Section 3.3 or
otherwise to prevent the production or disclosure of Privileged Information. The
Parties hereto agree that they will not produce or disclose any information or
document over which they reasonably believe another Party has any claim of
Privilege under this Section 3.3 unless (i) the Party who may claim a Privilege
has provided its written consent to such production or disclosure (which consent
shall not be unreasonably withheld) or (ii) a court of competent jurisdiction
has issued a ruling that the information is not entitled to protection under any
applicable Privilege.

(c) ASD’s (on behalf of the members of the ASD Group) transfer of books and
records and other information to the members of the WABCO Group, and ASD’s
agreement to permit WABCO and ASE to possess Privileged Information existing or
generated prior to the Effective Time, are made in reliance on WABCO’s
agreement, as set forth in Distribution Agreement, to maintain the
confidentiality of Privileged Information and to assert and maintain all
applicable

 

12



--------------------------------------------------------------------------------

Privileges. The access to information being granted pursuant to this Agreement
and the Distribution Agreement, the agreement to provide witnesses and
individuals pursuant to Section 3.2 of this Agreement and the transfer of
Privileged Information to WABCO and ASE pursuant to this Agreement and the
Distribution Agreement shall not be deemed a waiver of any Privilege that has
been or may be asserted under this Section 3.3 or otherwise. Nothing in this
Agreement or the Distribution Agreement shall operate to reduce, minimize or
condition the rights granted to ASD in, or the obligations imposed upon WABCO
by, this Section 3.3.

Section 3.4 Common Interest. (a) The Parties hereto and their respective counsel
believe that (i) there is a mutuality of interest with respect to the
Indemnifiable Matters and (ii) communications between or among the Parties’
counsel and communications involving the Parties in the presence of such counsel
regarding Indemnifiable Matters have been and will continue to be essential to
the provision of legal advice regarding Indemnifiable Matters and the continued
effective representation of the Parties in connection with Indemnifiable
Matters. Accordingly, it is the intention and understanding of the each of the
Parties, on behalf of itself and its respective counsel and other
Representatives, that any communications among the Parties or their counsel
regarding Indemnifiable Matters are confidential and protected from disclosure
to any third party by the attorney-client, common interest and work-product
privileges, whether or not so identified or marked. The protection from
disclosure includes, but is not limited to, disclosure in litigation relating to
Indemnifiable Matters. Notwithstanding anything to the contrary herein, nothing
shall prevent the disclosure of the existence of this Agreement or the terms
hereof.

(b) “Common Interest Materials” shall include, without limitation, all work and
communications preparatory to the identification of and related to the defense
of the Indemnifiable Matters. In order to accomplish the objectives of this
Agreement, the Parties agree that the following shall be deemed to be Common
Interest Materials and shall be covered by this Agreement: (i) all work product
and communications relating to the Indemnifiable Matters or this Agreement,
(ii) all communications and information relating to the Indemnifiable Matters or
this Agreement made or given by, between, or among the Parties hereto or their
respective counsel and disclosed by one Party or its counsel to any other Party
or its counsel, (iii) memoranda of law and all analyses and materials related to
Indemnifiable Matters, (iv) all agreements, contracts and other memoranda,
including preparatory materials, drafts and all oral and written communications
pertaining to Indemnifiable Matters, and (v) any documents or information that
would otherwise be protected by any applicable privilege or work product
protection from disclosure to third parties other than the Parties hereto. For
the avoidance of doubt, Common Interest Materials shall not include this
Agreement or any information relating the Indemnifiable Matters or to a Party
which is or becomes publicly available other than through a breach of this
Agreement by the disclosing Party.

(c) No Common Interest Materials received by a Party, or its counsel, from
another Party, or its counsel, shall be disclosed to any third party without
prior consent of the Party that has supplied the materials pursuant to this
Agreement (which consent shall not be unreasonably withheld). Notwithstanding
the foregoing and any other restriction or limitation contained herein, in the
event of any dispute between or among the Parties, each Party may disclose
Common Interest Material in or in connection with any proceeding resulting from
such dispute to the extent reasonably necessary, but shall use its reasonable
best efforts to obtain a

 

13



--------------------------------------------------------------------------------

confidentiality stipulation with respect to the Common Interest Materials. In
addition, if Common Interest Materials are required by applicable Law to be
disclosed in connection with any Action or otherwise, or are requested to be
disclosed to any Governmental Entity, any Party may disclose such materials (to
the extent lawful to do so) if (i) before doing so it uses its reasonable best
efforts in consultation with the relevant other Parties (or their counsel) to
obtain a confidentiality stipulation with respect to such disclosure and (ii) if
such efforts are not successful, it limits the scope of any disclosures to only
that portion of the Common Interest Materials which it believes in good faith,
after consultation with outside counsel, that it is required to furnish under
applicable Law or in order to appropriately conduct such Action or the defense
thereof, as the case may be.

(d) The Parties agree that if any attempt is made by any third party to secure
or obtain Common Interest Materials, the other Parties shall be promptly
notified and shall be given copies of any writings or documents, including
subpoenas, summonses and the like, which relate to the attempt by the third
party to obtain the information and such other Parties shall be given a
reasonable opportunity to oppose the production of such requested Common
Interest Material.

(e) The Parties agree that the Common Interest Materials created or produced by
any other Party to this Agreement shall only be used in connection with the
Indemnifiable Matters to which they relate. Except as otherwise expressly set
forth herein, a Party may not use any Common Interest Material that are created
or produced by any other Party in connection with any other matter or proceeding
without the express prior written consent of the Party that created or produced
such material. However, nothing in this Agreement shall prevent any Party from
using Common Interest Materials that it created or produced in any other
subsequent proceeding or matter. The Common Interest Materials shall remain the
property of the producing Party and, following the conclusion of any Action,
shall be returned to such Party upon twenty (20) days’ written notice.

(f) Each Party acknowledges that, as a result of this Agreement, legal counsel
for each of the other Parties may have access to confidential information of
such Party in the form of Common Interest Materials. Each Party hereby
acknowledges and agrees that nothing in this Agreement and no sharing of
information with such legal counsel pursuant to the terms of this Agreement
shall be deemed to create an attorney-client relationship between any attorney
and anyone other than the client of that attorney. Each Party hereby represents
and agrees that it will not seek to disqualify counsel for any other Party from
continuing to represent such other Party in any subsequent proceedings, whether
or not that other Party’s interests become adverse to it, on the basis of access
to information obtained hereunder.

(g) Each of the Parties hereto agrees, on behalf of itself and its respective
counsel and other Representatives, that to the extent the Parties, their counsel
and other Representatives of the Parties have already been in communication with
one another about Indemnifiable Matters, their communications and work-product
are subject to Section 3.4.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Section 4.1 Payment; Timing; Escrow.

(a) Payment. The Parties acknowledge and agree that the Indemnitors shall be
responsible for and shall pay, on behalf of the Indemnitees, any and all
Indemnifiable Losses imposed on any of the Indemnitees in connection with the
Indemnifiable Matters and the Indemnitees shall in no event be required to make
any such payment and then seek indemnification hereunder; provided, however, if
ASD or any of the other Indemnitees makes any such payment for any reason
whatsoever, nothing herein shall limit its rights to seek indemnification from
the Indemnitors in accordance with Section 2.1 hereof, except to the extent
provided in Section 4.7(c), if applicable.

(b) Escrow. Following the Initial Decision Date and at least thirty
(30) calendar days prior to the Payment Due Date (the “Funding Date”), ASE shall
deposit the Initial Decision Amount (the “Escrowed Amount”) by wire transfer in
immediately available cash into an escrow account (the “Escrow Account”) with a
third party banking institution which is mutually acceptable to ASD and WABCO to
be governed by an escrow agreement entered into among WABCO, ASE, the other
WABCO Charged Parties, ASD and the escrow agent (the “Escrow Agreement”) in
substance and form reasonably acceptable to ASD and WABCO, which Escrow
Agreement shall contain customary terms and conditions and shall reflect the
agreed upon mechanics set forth in this Section 4.1. Following the deposit of
the Escrowed Amount into the Escrow Account, seven Business Days prior to the
Payment Due Date (or such earlier date as ASD and WABCO may mutually agree):

(i) if, in accordance with Section 2.2, neither ASE (on behalf of the WABCO
Charged Parties or B&K Charged Parties) nor ASD (on behalf of the ASD Charged
Parties) appeal the Initial Decision by the Appeal Deadline Date, the Escrowed
Amount will be released (pursuant to a written instruction that ASD is required
to deliver to the escrow agent in accordance with the Escrow Agreement) to the
European Commission in the manner specified in the Initial Decision or otherwise
provided by applicable Law; or

(ii) if, in accordance with Section 2.2, ASE (on behalf of the WABCO Charged
Parties or B&K Charged Parties) or ASD (on behalf of the ASD Charged Parties)
appeal the Initial Decision by the Appeal Deadline Date with respect to the
decision rendered against any such Charged Party, the Escrowed Amount will be
released seven Business Days prior to the Payment Due Date (pursuant to a
written instruction that ASD is required to deliver to the escrow agent in
accordance with the Escrow Agreement) to the European Commission in the manner
specified in the Initial Decision or otherwise provided by applicable Law;
provided, however, in lieu of the foregoing, if, at least nine Business Days
prior to the Payment Due Date, ASE provides or causes to be provided (x) a bank
guarantee that is accepted by the European Commission which guarantees the
Initial Decision Amount and the amount of any interest that will accrue on the
Initial Decision Amount and will be due and owing to the European Commission
between the Payment Due Date and the date on which the fine

 

15



--------------------------------------------------------------------------------

and any accrued interest thereon have been paid in full following the rendering
of a final resolution of the Bathroom Fittings and Fixtures Proceedings
(including the final judgment concluding the appeal process initiated by the
Charged Parties in connection with the Bathroom Fittings and Fixtures
Proceedings), in each case determined in accordance with the Initial Decision
and the applicable rules in force in the European Union (with copies of such
bank guarantee being simultaneously provided to ASD and the escrow agent) and
(y) such other evidence, to ASD’s reasonable satisfaction, that the European
Commission has accepted the bank guarantee in the form and amount provided by
ASE, the Escrowed Amount shall be released if ASD determines, in its good faith
discretion, that clause (x) and (y) above have been satisfied (such guarantee
being referred to herein as an “Accepted and Confirmed Bank Guarantee”),
pursuant to a written instruction delivered by ASD to the escrow agent in
accordance with the Escrow Agreement, by wire transfer of immediately available
funds to an account designated by ASE. For the avoidance of doubt, from and
after the time ASE provides or causes to be provided an Accepted an Confirmed
Bank Guarantee in accordance with this Agreement (whether through an Early
Payment or pursuant to this Section 4.1(b)(ii)), according to the standard
practice of the European Commission, ASE shall have the right, with the consent
of ASD, to replace such bank guarantee, in whole or in part, with a provisional
payment in the manner specified by the Initial Decision or as otherwise agreed
by the European Commission and ASD.

(c) Interest. Any interest that accrues on the Escrowed Amount between the date
such funds are deposited into the Escrow Account and the date such funds are
released from the Escrow Account pursuant to any of subclauses (i) or (ii) above
shall be delivered to ASE, after deduction for any fees and expenses of the
escrow agent and its reasonable expenses of outside advisors, at the time such
Escrowed Amount is so released.

(d) Early Payment. Notwithstanding anything to the contrary contained in this
Section 4.1, if (i) with the prior written consent of ASD, ASE (on behalf of the
WABCO Charged Parties and the B&K Charged Parties) pays or causes to be paid the
Initial Decision Amount in cash to the European Commission prior to the Funding
Date or (ii) WABCO (on behalf of the WABCO Charged Parties and the B&K Charged
Parties) provides or causes to be provided prior to the Funding Date an Accepted
an Confirmed Bank Guarantee (each, an “Early Payment”), ASE shall no longer have
any obligation to deposit any funds into the Escrow Account on the Funding Date
or thereafter.

Section 4.2 Letter of Credit. From and after the date hereof until the date (the
“Release Date”) the Indemnitor pays the Escrowed Amount in cash to the Escrow
Account in accordance with Section 4.1 (or the date an Early Payment is made) if
a Change of Control of WABCO or ASE, as applicable, should occur, then, upon the
demand of ASD, ASE (or any such successor) shall be required to post a letter of
credit or similar security obligation reasonably acceptable to ASD in respect of
the Indemnifiable Losses under this Agreement in an amount equal to $880,000,000
USD (which amount shall be converted to EURO at the time such letter of credit
or similar security obligation is required to be posted, based on the prevailing
exchange rate at the close of business on the second Business Day immediately
prior to such time such letter of credit or similar security obligation is
required to be posted) or, if an Initial Decision has been rendered, such other
amount as may be specified in the Initial Decision; provided, however, in

 

16



--------------------------------------------------------------------------------

the event of a Change of Control of WABCO or ASE, as applicable, with ASD’s
prior written consent (which may be withheld in its sole and absolute
discretion) in lieu of ASE posting such letter of credit or similar security
obligation, the Person acquiring WABCO or ASE, as applicable, may provide to ASD
and the other Indemnitees a full, unconditional and irrevocable guarantee of the
Indemnitor’s obligations hereunder. In the event of a Change of Control of WABCO
or ASE, as applicable, such letter of credit, similar security obligation or
guarantee, as applicable, shall be posted or delivered at or prior to the
consummation of such Change of Control. For the avoidance of doubt, the posting
of such a letter of credit, similar security obligation or guarantee, as
applicable, shall in no event relieve the Indemnitors (or its successors) with
respect to any Indemnifiable Losses under this Agreement, and shall not result
in a cap on the Indemnitor’s (or any of its successors) Indemnifiable Losses
with respect thereto. The letter of credit or similar security obligation shall
provide that, without any further action on the part of the Indemnitor, funds
thereunder shall be released to ASD (or, at the direction of ASD, to the
applicable Indemnitee) upon such time as ASD provides a written instruction to
the applicable bank or other issuer of such letter of credit, that any such
Indemnitee is entitled to be reimbursed for Indemnifiable Losses under this
Agreement. Upon such payment in full to the Indemnitees, the letter of credit
shall be terminated.

Section 4.3 Public Announcements. No Party hereto shall issue any press release
or make any similar public announcement or communication concerning any
information relating to any Indemnifiable Matter, without the prior written
consent of ASD (in the case of a public statement by any member of the WABCO
Group or, following a B&K Sale, a statement by any B&K Charged Party) or WABCO
(in the case of a public statement by any member of the ASD Group), in each case
such consent not to be unreasonably withheld. Notwithstanding the foregoing,
either ASD or WABCO may make or cause to be made any such press release or
similar public announcement or communication as such Party may deem necessary or
appropriate, including in order to comply with the requirements of any
applicable Laws or the rules and regulations of each stock exchange upon which
the securities of ASD or WABCO, as applicable, are listed; provided, that to the
extent in the good faith judgment of ASD or WABCO it is reasonably practicable
to do so, ASD or WABCO, as applicable, (x) will provide the other with a
reasonable opportunity in light of the circumstances to review the intended
communication and (y) consider in good faith modifications to the intended
communication that are requested by the other. For the avoidance of doubt, the
Parties acknowledge that, without the written consent of any Party, this
Agreement may be filed as an exhibit to any periodic or current report filed by
ASD or WABCO from and after the date hereof.

Section 4.4 Access to Information and Confidentiality. The Parties acknowledge
that Sections 7.2 and 7.4 of the Distribution Agreement are hereby incorporated
by reference but solely as they relate to the Indemnifiable Matters.

Section 4.5 B&K Buyer Parties Cooperation. ASD shall in good faith seek to
include a provision in any definitive sale agreement relating to a B&K Sale (the
“B&K Sale Agreement”) whereby WABCO would be a third party beneficiary of the
obligations of the B&K Buyer Parties (i) to cooperate with WABCO and ASE in
connection with the Bathroom Fittings and Fixtures Proceedings and (ii) to
acknowledge that ASE will have authority and control over the investigation,
prosecution, defense and appeal of the Bathroom Fittings and Fixtures
Proceedings on behalf of the B&K Charged Parties. Notwithstanding the foregoing,
the parties

 

17



--------------------------------------------------------------------------------

acknowledge and agree that, as of the Effective Time, no agreement relating to a
B&K Sale will have been finalized with any B&K Buyer Parties and that, as a
result, neither ASD nor any B&K Charged Party can ensure that any of the
provisions set forth in the first sentence hereof will be included in the B&K
Sale Agreement. Therefore, WABCO and ASE acknowledge that ASD shall have no
liability hereunder if any such definitive B&K Sale Agreement does not include
such provisions for the benefit of WABCO and ASE.

Section 4.6 ASD Cooperation. Nothing in this Agreement shall be deemed to impose
any obligation on ASD to cooperate with WABCO or any of the WABCO Charged
Parties and/or any of the B&K Charged Parties (or B&K Buyer Parties) with
respect to the production of any documentation or information not subject to
Section 3.3. that would, in the good faith judgment of ASD, prejudice in any
respect any substantive, procedural or jurisdictional defenses that ASD may
assert with respect to the Bathroom Fittings and Fixtures Proceedings. This
Section 4.6 shall also apply in respect of the cooperation referred to in
Section 3.2. For the avoidance of doubt, this Section 4.6 shall not affect ASD’s
obligation to cooperate to the extent that in the reasonable judgment of ASE,
ASD’s cooperation is required to assist ASE with its substantive defense.

Section 4.7 ASD Election Notice. Notwithstanding anything to the contrary
contained in this Agreement, in the event that ASE delivers an ASE Non-Appeal
Notice and ASD responds by delivering an ASD Election Notice, in each case in
accordance with Section 2.2, then:

(a) if the Escrowed Funds were released to the European Commission in accordance
with Section 4.1(b)(ii) and the Initial Decision Amount is reduced on appeal
following the rendering of a final resolution of the Bathroom Fittings and
Fixtures Proceedings (including the final judgment concluding the appeal process
initiated by, or at the direction of, ASD in connection with the Bathroom
Fittings and Fixtures Proceedings) then ASD shall have the right to, and the
WABCO Charged Parties and B&K Charged Parties acknowledge that ASD shall be
entitled to, the amount of such reduction, plus accrued interest on such
reduction amount determined in accordance with the applicable rules in force in
the European Union, which such amount shall be distributed to ASD when refunded
by the European Commission;

(b) if, in lieu of the Escrowed Funds being released to the European Commission
in accordance with Section 4.1(b)(ii), ASE provided, or caused to be provided, a
bank guarantee to the European Commission covering the Initial Decision Amount
plus interest as required pursuant to Section 4.1(b)(ii) and the Initial
Decision Amount is reduced on appeal following the rendering of a final
resolution of the Bathroom Fittings and Fixtures Proceedings (including the
final judgment concluding the appeal process initiated by, or at the direction
of, ASD in connection with the Bathroom Fittings and Fixtures Proceedings) then
the Indemnitor is hereby obligated to pay, or cause to be paid, to ASD a cash
amount equal to the amount of such reduction; and the amount of the fine, as so
reduced, plus accrued interest shall be paid by ASE (or its designees (including
bank guarantor as may be provided in the relevant bank guarantee)) to the
European Commission in accordance with applicable rules in force in the European
Union; and

(c) if the Initial Decision Amount is increased on appeal following the
rendering of a final resolution of the Bathroom Fittings and Fixtures
Proceedings (including the final judgment concluding the appeal process
initiated by, or at the direction of, ASD in connection with the Bathroom
Fittings and Fixtures Proceedings) then ASD hereby agrees to indemnify and hold
harmless the WABCO Charged Parties and the B&K Charged Parties from and against,
and shall reimburse and be responsible for the payment to the European

 

18



--------------------------------------------------------------------------------

Commission of, any such increased amount; it being understood that ASD is only
responsible for the amount by which the fine was increased over the Initial
Decision Amount and the Indemnitor remains responsible for, and indemnify the
Indemnitees in accordance with Section 2.2 with respect to, the payment of the
Initial Decision Amount plus accrued interest.

Section 4.8 ASE Election Notice. Notwithstanding anything to the contrary
contained in this Agreement, in the event that ASD delivers an ASD Non-Appeal
Notice and ASE responds by delivering an ASE Election Notice, in each case in
accordance with Section 2.2, then:

(a) if the Escrowed Funds were released to the European Commission in accordance
with Section 4.1(b)(ii) and the Initial Decision Amount is reduced on appeal
following the rendering of a final resolution of the Bathroom Fittings and
Fixtures Proceedings (including the final judgment concluding the appeal process
initiated by, or at the direction of ASE in connection with the Bathroom
Fittings and Fixtures Proceedings) then ASE shall have the right to, and the ASD
Charged Parties and B&K Charged Parties acknowledge that ASE shall be entitled
to, the amount of such reduction, plus accrued interest on such reduction amount
determined in accordance with the applicable rules in force in the European
Union, which such amount shall be distributed to ASE when refunded by the
European Commission;

(b) if, in lieu of the Escrowed Funds being released to the European Commission
in accordance with Section 4.1(b)(ii), ASE provided, or caused to be provided, a
bank guarantee to the European Commission covering the Initial Decision Amount
plus interest as required pursuant to Section 4.1(b)(ii) and the Initial
Decision Amount is reduced on appeal following the rendering of a final
resolution of the Bathroom Fittings and Fixtures Proceedings (including the
final judgment concluding the appeal process initiated by or at the direction of
ASE in connection with the Bathroom Fittings and Fixtures Proceedings) then the
Indemnitor shall have no obligation to pay, or cause to be paid, to ASD the
amount of such reduction; and the amount of the fine, as so reduced, plus
accrued interest shall be paid by ASE (or its designees (including bank
guarantor as may be provided in the relevant bank guarantee)) to the European
Commission in accordance with applicable rules in force in the European Union;
and

(c) if the Initial Decision Amount is increased on appeal following the
rendering of a final resolution of the Bathroom Fittings and Fixtures
Proceedings (including the final judgment concluding the appeal process
initiated by, or at the direction of ASE in connection with the Bathroom
Fittings and Fixtures Proceedings) then the Indemnitor hereby agrees to
indemnify and hold harmless the Indemnitees from and against, and shall
reimburse and be responsible for the payment to the European Commission of, any
such increased amount in addition to the Initial Decision Amount in accordance
with Section 2.2 with respect to, the payment of the Initial Decision Amount
plus accrued interest.

Section 4.9 Limitation on ASE Fundamental Changes. From and after the Effective
Time until the earlier of (x) the Release Date or (y) the date a letter of
credit or similar security obligation is posted in accordance with Section 4.2
in connection with a Change of Control of WABCO or ASE, as applicable, ASE
agrees not to and WABCO agrees to cause ASE not to, directly or indirectly,
sell, lease, transfer or otherwise dispose (in one transaction or series of
related transactions), including any disposition by means of a merger,
consolidation or similar transaction or any transfer to any Affiliate or other
member of the WABCO Group, any shares of capital stock of a material Subsidiary,
or a material amount of its assets, properties or divisions or other assets
outside the ordinary course of business, in each case, other than to the extent
ASD shall provide its prior written consent to such sale, disposition or other
transfer.

 

19



--------------------------------------------------------------------------------

ARTICLE V

DISPUTE RESOLUTION

Section 5.1 Negotiation. The Parties shall make a good faith attempt to resolve
any dispute arising in connection with the Agreement (a “Dispute”) through
negotiation. Within 10 days after notice of a Dispute is given by either ASD (on
behalf of any Indemnitee) to ASE (on behalf of WABCO or any other WABCO Charged
Party), or vice versa, ASD and the Indemnitor Representative shall select one or
more representatives who are the general counsel or other senior executive
officer of such disputing Party and such representatives shall meet and make a
good faith attempt to resolve such Dispute and shall continue to negotiate in
good faith in an effort to resolve such Dispute without the necessity of any
formal proceedings.

Section 5.2 Arbitration. If such representatives fail to resolve the Dispute
within the 10 day period, unless otherwise mutually agreed by ASD and ASE, ASD
or ASE shall have the right to submit such Dispute to final and binding
arbitration. It is the intent of the Parties that any such arbitration be
structured in such a way as to result in a resolution of such Dispute as
promptly as practicable in accordance herewith. The arbitration panel shall
consist of 3 members, one selected by ASD, one selected by ASE and the third to
be mutually agreed upon by ASD and ASE. The Party instituting the arbitration
proceeding shall provide notice to the other Parties describing in reasonable
detail the nature of the Dispute, the claims of the disputing Party and the
requested relief. Within 15 days of receipt of a demand for arbitration, the
other Party shall furnish the disputing Party with a written statement answering
the claims, in reasonable detail, of the disputing Party. All Parties will
provide all reasonable cooperation to the other Party and the arbitration panel
in conducting the arbitration proceeding. The prevailing Party in any
arbitration shall be entitled to expense reimbursement, including costs of
attorneys’ and other professional fees, incurred in connection with the
arbitration. In connection with any Dispute, the arbitration panel shall be
obligated to apply solely principles of Law. Any arbitration shall be conducted
pursuant to the Rules. The decision of the arbitration panel shall be final and
non-appealable and may be enforced in any court of competent jurisdiction.

Section 5.3 Discovery. With respect to discovery in an arbitration proceeding,
the arbitration panel must allow each Party to make discovery requests for
documents of the other Parties where the information sought is reasonably
calculated to lead to discovery of admissible evidence, and each Party agrees to
respond to such discovery request within a reasonable time.

Section 5.4 Awards. The arbitration panel shall be instructed to use best
efforts to complete all arbitration hearings within 2 weeks from the date of the
arbitrator’s appointment and render a decision within 1 month from such date.
The arbitration panel shall be entitled, if appropriate, to award any remedy in
such proceedings that is permitted under this Agreement and applicable Law,
including monetary damages, specific performance and other forms of legal and
equitable relief. The Parties hereby waive any claim to exemplary, punitive,
multiple or similar damages in excess of compensatory damages, attorneys’ fees,
costs and expenses of arbitration, except as may be expressly required by
statute or as necessary to indemnify a Party for a Third Party Claim and the
arbitration panel is not empowered to and shall not award such damages. Any
final award must provide that the Party against whom an award is issued shall
comply with the order within a specified period of time, not to exceed 10 days.

 

20



--------------------------------------------------------------------------------

Section 5.5 Pre-Hearing Procedure and Disposition. Nothing contained herein is
intended to or shall be construed to prevent any Party, from applying to any
court of competent jurisdiction for interim measures or other provisional relief
in connection with the subject matter of any Dispute, including to compel a
Party to arbitrate any Dispute or to require witnesses to obey subpoenas issued
by the arbitrator(s). Without prejudice to such provisional remedies as may be
available under the jurisdiction of a court, the arbitral tribunal shall have
full authority to grant provisional remedies and to direct the Parties to
request that any court modify or vacate any temporary or preliminary relief
issued by such court, and to award damages for the failure of any Party to
respect the arbitral tribunal’s orders to that effect. The Parties agree to
accept and honor any orders relating to interim or provisional remedies that are
issued by the arbitrator(s) and agree that any such interim order or remedy may
be enforced, as necessary, in any court of competent jurisdiction.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Authorization; Enforceability. Each of the Parties hereto represents
and warrants that: (i) the execution, delivery and performance of this Agreement
and the transactions contemplated by this Agreement (1) are within the corporate
or other legal authority of such Party, (2) have been duly authorized by all
necessary corporate or other proceedings by such Party and (3) do not and will
not conflict with or result in any breach or contravention of any applicable Law
or any Contract or of the certificate of incorporation, bylaws, or any similar
organizational documents of such Party; and (ii) the execution and delivery of
this Agreement will result in a valid and legally binding obligation of such
Party enforceable against it in accordance with the terms and provisions hereof.

Section 6.2 Notices. All notices, requests, claims, demands and other
communications under this Agreement as between the Parties, shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt unless the day of receipt is not a Business Day or the time of
receipt in such Business Day is after 6:00 p.m. (addressee’s local time), in
which case it shall be deemed to have been duly given or made at 9:00 a.m.
(addressee’s local time) on the next Business Day) by delivery in person, by
overnight courier service, by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 6.2):

 

21



--------------------------------------------------------------------------------

If to ASD or any other ASD Charged Party, to:

American Standard Companies Inc.

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attn: Mary Beth Gustafsson, Esq.

Facsimile: 732-980-6057

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Eileen T. Nugent

        Thomas W. Greenberg

Facsimile: 212-735-2000

If to WABCO or a WABCO Charged Party, to:

c/o WABCO Europe BVBA

Chaussée de Wavre, 1789 Box 15

1160 Brussels

Belgium

Attn: General Counsel

Facsimile: +32 2 663 98 89

With a copy to:

McDermott Will & Emery LLP

227 W. Monroe Street

Chicago, IL 60606

Attn: Neal J. White

Facsimile: 312-984-7700

Following a B&K Sale, if to a B&K Charged Party, to the B&K Buyer Parties at the
address specified in notice provisions in the agreement relating to such B&K
Sale.

Section 6.3 Successors and Assigns; Additional WABCO Parties.

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns. Neither this
Agreement, nor any rights, interests or obligations hereunder, may be directly
or indirectly assigned, delegated, sublicensed or transferred by WABCO or any of
the WABCO Charged Parties, in whole or in part, to any other Person without the
prior written consent of ASD. ASD shall have the right, without the prior
consent of any other Party hereto, at any time, to assign all or a portion of
its rights to indemnification under this Agreement to any B&K Buyer Party. In
addition, ASD may assign all or any portion of its rights hereunder to any of
its Affiliates or in connection with a collateral assignment for the benefit of
its lenders. Promptly following any such assignment

 

22



--------------------------------------------------------------------------------

permitted pursuant to the prior two sentences, ASD shall provide written notice
to the Indemnitor Representative and the other Parties of such assignment. WABCO
and ASE may assign all or any portion of its rights hereunder to any of its
Affiliates or in connection with a collateral assignment for the benefit of its
lenders. Nothing in any such assignment relieves WABCO or ASE of their
obligations to ASD or any other Indemnitee.

(b) If, at any time following the Effective Time, any member of the WABCO Group
(other than WABCO, ASE and WABCO Austria) becomes a named party in the Bathroom
Fittings and Fixtures Proceedings (such newly named party, an “Additional WABCO
Party” and collectively, the “Additional WABCO Parties”), WABCO shall cause the
Additional WABCO Parties to execute and deliver one or more joinder agreements
to this Agreement reasonably acceptable to ASD to the effect that such
Additional WABCO Parties are parties hereto, that such Additional WABCO Parties
agree to be bound by the obligations of the WABCO Charged Parties herein.

Section 6.4 Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the Parties hereto.

Section 6.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws, and not the Laws governing conflicts of Laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law),
of the State of New York.

Section 6.6 Consent to Jurisdiction. Each of the Parties irrevocably submits to
the exclusive jurisdiction of (a) the Supreme Court of the State of New York,
New York County, and (b) the United States District Court for the Southern
District of New York (the “New York Courts”), for the purposes of any suit,
action or other proceeding to compel arbitration or for provisional relief in
aid of arbitration in accordance with this Agreement or for provisional relief
to prevent irreparable harm, and to the non-exclusive jurisdiction of the New
York Courts for the enforcement of any award issued thereunder. Each of the
Parties further agrees that service of any process, summons, notice or document
by United States registered mail to such Party’s respective address set forth in
Section 6.2 shall be effective service of process for any action, suit or
proceeding in the New York Courts with respect to any matters to which it has
submitted to jurisdiction in this Section 6.6. Each of the Parties irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the New York Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

Section 6.7 Specific Performance. The Parties to this Agreement acknowledge and
agree that the Indemnitees would suffer irreparable damage in the event that
WABCO or the WABCO Charged Parties fail to perform any of their obligations
under the Agreement in accordance with the specific

 

23



--------------------------------------------------------------------------------

terms of the Agreement or otherwise breaches any such obligations or any of the
provisions of this Agreement were not performed in accordance with their
specific terms and that remedies at law would be inadequate to protect the
Indemnitees against any actual or threatened breach of this Agreement by WABCO
or the WABCO Charged Parties. Accordingly, notwithstanding anything to the
contrary contained in the Agreement, and without prejudice to any other rights
and remedies otherwise available to the Indemnitees, WABCO and the WABCO Charged
Parties agree to the granting of equitable relief in the Indemnitees favor,
including injunctive relief to prevent or cure breaches of this Agreement by
WABCO and the WABCO Charged Parties and specific performance requiring WABCO and
the WABCO Charged Parties to perform their obligations under this Agreement, in
each case in an arbitration proceeding (without first complying with the
negotiation provisions described above) or in court without proof of actual
damages. ASE shall reimburse the Indemnitees for reasonable legal fees and other
costs incurred to enforce this Agreement.

Section 6.8 Further Assurances. WABCO hereby agrees to, and to cause ASE to,
execute and deliver, for the benefit of the Indemnitees (including any assignee
of any Indemnitee permitted under this Agreement), such documents as may be
reasonably requested by ASD (on behalf of the Indemnitees), evidencing ASE’s
agreement that the indemnification obligations set forth in this Agreement inure
to the benefit of and are enforceable by the Indemnitees and their permitted
assigns.

Section 6.9 Construction. Unless otherwise stated, references to Articles and
Sections are references to Articles and Sections of this Agreement.

Section 6.10 Third Parties. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person other than the Parties hereto any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement; provided, however, that the Indemnitees, to the extent not a Party
hereto, and the B&K Buyer Parties or other assignees permitted under Section 6.3
shall, from and after any assignment of indemnification rights by ASD, be third
party beneficiaries to enforce the rights to indemnification from ASE under this
Agreement.

Section 6.11 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.

Section 6.12 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect or incapable of being enforced by any rule of Law or public policy,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby and will
nevertheless remain in full force and effect, and the Parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 6.13 Entire Agreement. This Agreement, the Distribution Agreement, the
Defense Agreement, and the other Ancillary Agreements and any Annexes, Exhibits
and Schedules attached hereto and thereto, shall constitute the entire agreement
among the Parties

 

24



--------------------------------------------------------------------------------

with respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings, both written and verbal, among the
Parties or any of them with respect to the subject matter hereof and thereof.
Notwithstanding anything to the contrary contained in the Distribution
Agreement, the provisions of the Agreement, and the Defense Agreement shall
exclusively govern and control all the respective rights, responsibilities and
obligations of the Parties after the Effective Time with respect to the
Indemnifiable Matters. Except as set forth in the preceding sentence, nothing in
the Agreement shall modify or limit the rights and remedies of ASD or WABCO
under the Distribution Agreement or any of the Ancillary Agreements (other than
this Agreement) relating to, arising out of or resulting from any breach by ASD
or WABCO of the Distribution Agreement or any of the Ancillary Agreements (other
than this Agreement). In the event of any conflict between the terms and
conditions of this Agreement and the terms and conditions of the Distribution
Agreement or any Ancillary Agreement, the terms and conditions of this Agreement
shall control with respect to the Indemnifiable Matters.

Section 6.14 No Circumvention. The Parties agree not to directly or indirectly
take any actions, act in concert with any Person who takes an action, or cause
or allow any of such Parties’ Affiliates to take any actions (including the
failure to take a reasonable action) such that the resulting effect is to
undermine the effectiveness of any of the provisions of this Agreement
(including, without limitation, adversely affecting the rights or ability of
Indemnitees to successfully pursue indemnification or payment pursuant to this
Agreement).

Section 6.15 Survival. The rights and obligations of WABCO and the WABCO Charged
Parties and the Indemnitees under the Agreement shall survive the sale or other
transfer by any such Party of any assets or businesses or the assignment by it
of any Liabilities or the sale by any Indemnitee or WABCO and the WABCO Charged
Parties of the capital stock or other equity interests of any Subsidiary to any
Person, including, in each case, any Change of Control of such Party.

Section 6.16 Appointment of Indemnitor Representative.

(a) Each of the WABCO Charged Parties (other than ASE) (“Other WABCO Charged
Parties”) hereby authorizes, directs and appoints ASE (the “Indemnitor
Representative”), to act as the sole and exclusive agent, attorney-in-fact and
representative of such affiliated Other WABCO Charged Parties, with full power
of substitution with respect to all matters under this Agreement, including
determining, giving and receiving notices and process hereunder, contesting and
settling any and all claims for indemnification pursuant to this Agreement or
resolving any other disputes hereunder. Any actions taken, exercises of rights,
power or authority and any decision or determination made by the Indemnitor
Representative consistent therewith, shall be absolutely and irrevocably binding
on each of the WABCO Charged Parties as if such WABCO Charged Parties personally
had taken such action, exercised such rights, power or authority or made such
decision or determination in such Other WABCO Charged Party’s individual
capacity. Notwithstanding anything to the contrary contained in this Agreement,
any action required to be taken by any Other WABCO Charged Parties hereunder or
any action which such Other WABCO Charged Party, at its election, has the right
to take hereunder, shall be taken only by the Indemnitor Representative and no
Other WABCO Charged Party acting on its own shall be entitled to take any such
action. All deliveries, including any notices

 

25



--------------------------------------------------------------------------------

hereunder, to be made by any Indemnitee to any Other WABCO Charged Party
hereunder shall be made exclusively to the Indemnitor Representative on behalf
of the Other WABCO Charged Parties, and any delivery so made to the Indemnitor
Representative shall constitute full performance of the obligations hereunder of
the Indemnitee to the WABCO Charged Parties. The Indemnitee shall not be liable
for allocation of particular deliveries among the WABCO Charged Parties.

(b) Notwithstanding any notice received by any Indemnitee to the contrary
(except any notice of the appointment of a successor Indemnitor Representative
approved by the Indemnitee) and absent bad faith or willful misconduct, each
Indemnitee (i) shall be fully protected in relying upon and shall be entitled to
rely upon, shall have no liability to any WABCO Charged Party with respect to,
actions, decisions and determinations of the Indemnitor Representative and
(ii) shall be entitled to assume that all actions, decisions and determinations
of the Indemnitor Representative are fully authorized by each of the Other WABCO
Charged Parties.

(c) The Indemnitor Representative shall not be liable to any Other WABCO Charged
Party, Indemnitee or any such Person’s respective Affiliates for any decisions
made or actions taken by the Indemnitor Representative. Each of the Other WABCO
Charged Parties agree, to indemnify its respective Indemnitor Representative
from and against any damages that the Indemnitor Representative may incur as a
result of acting as the Indemnitor Representative hereunder or in connection
with the performance of any of its duties hereunder to the fullest extent
permitted by applicable Law, except to the extent that such damages are caused
by actions taken by, or omitted to be taken by, the Indemnitor Representative in
bad faith.

Section 6.17 Appointment of Indemnitee Representative.

(a) Each of the Indemnitees hereby authorizes, directs and appoints ASD (the
“Indemnitee Representative”), to act as the sole and exclusive agent,
attorney-in-fact and representative of the affiliated Indemnitees, with full
power of substitution with respect to all matters under this Agreement,
including determining, giving and receiving notices and process hereunder,
contesting and settling any and all claims for indemnification pursuant to this
Agreement or resolving any other disputes hereunder. Any actions taken,
exercises of rights, power or authority and any decision or determination made
by the Indemnitee Representative consistent therewith, shall be absolutely and
irrevocably binding on each of the Indemnitees as if such Indemnitee personally
had taken such action, exercised such rights, power or authority or made such
decision or determination in such Indemnitee’s individual capacity.
Notwithstanding anything to the contrary contained in this Agreement, any action
required to be taken by any Indemnitee hereunder or any action which such
Indemnitee, at its election, has the right to take hereunder, shall be taken
only by the Indemnitee Representative and no Indemnitee acting on its own shall
be entitled to take any such action. All deliveries, including any notices
hereunder, to be made by any Indemnitor to any Indemnitee hereunder shall be
made exclusively to the Indemnitee Representative on behalf of the Indemnitees,
and any delivery so made to the Indemnitee Representative shall constitute full
performance of the obligations hereunder of the Indemnitor to the Indemnitees.
The Indemnitor shall not be liable for allocation of particular deliveries among
the Indemnitees.

(b) Notwithstanding any notice received by any Indemnitors to the contrary
(except any notice of the appointment of a successor Indemnitee Representative)
and absent bad faith or

 

26



--------------------------------------------------------------------------------

willful misconduct, each Indemnitor (i) shall be fully protected in relying upon
and shall be entitled to rely upon, shall have no liability to any Indemnitee
with respect to, actions, decisions and determinations of the Indemnitee
Representative and (ii) shall be entitled to assume that all actions, decisions
and determinations of the Indemnitee Representative are fully authorized by each
of the Indemnitees.

(c) The Indemnitee Representative shall not be liable to any Indemnitee,
Indemnitor or any such Person’s respective Affiliates for any decisions made or
actions taken by the Indemnitee Representative. Each of the Indemnitees agree,
to indemnify its respective Indemnitee Representative from and against any
damages that the Indemnitee Representative may incur as a result of acting as
the Indemnitee Representative hereunder or in connection with the performance of
any of its duties hereunder to the fullest extent permitted by applicable Law,
except to the extent that such damages are caused by actions taken by, or
omitted to be taken by, the Indemnitee Representative in bad faith.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

AMERICAN STANDARD COMPANIES INC. By:   /s/    G. PETER D’ALOIA   Name: G. Peter
D’Aloia   Title:   Senior Vice President and Chief Financial Officer WABCO
HOLDINGS INC. By:   /s/    ULRICH MICHEL   Name: Ulrich Michel   Title:   Chief
Financial Officer AMERICAN STANDARD EUROPE BVBA By:   /s/    G. PETER D’ALOIA  
Name: G. Peter D’Aloia   Title:   By Power of Attorney IDEAL STANDARD FRANCE SAS
By:   /s/    G. PETER D’ALOIA   Name: G. Peter D’Aloia   Title:   By Power of
Attorney IDEAL STANDARD GMBH & CO OHG By:   /s/    G. PETER D’ALOIA   Name: G.
Peter D’Aloia   Title:   By Power of Attorney

 

28



--------------------------------------------------------------------------------

WABCO AUSTRIA GESMBH By:   /s/    G. PETER D’ALOIA   Name: G. Peter D’Aloia  
Title:   By Power of Attorney IDEAL STANDARD GMBH By:   /s/    G. PETER D’ALOIA
  Name: G. Peter D’Aloia   Title:   By Power of Attorney IDEAL STANDARD ITALIA
S.R.L. By:   /s/    G. PETER D’ALOIA   Name: G. Peter D’Aloia   Title:   By
Power of Attorney IDEAL STANDARD NEDERLAND BV By:   /s/    G. PETER D’ALOIA  
Name: G. Peter D’Aloia   Title:   By Power of Attorney

 

29